UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT #2 TO FORM S-1 ON FORM S-1 SEC FILE NO: 333-152830 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LEGEND MINING INC. (Exact name of registrant as specified in its charter) Nevada 75-3268988 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Legend Mining Inc. 2-46 DeZhennan Rd., Suite 403 Yuesiu District, Guangzhou Guangdong Province, China Telephone: 86-13268166474 (Address and telephone number of principal executive offices) Empire Stock Transfer Inc 2470 Saint Rose Parkway, Suite 304 Henderson, Nevada 89074 Telephone: 702-818-5898 (Name, address, and telephone number of agent for service) Approximate date of proposed sale to the public: as soon as practicable after the effective date of this Registration Statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box|X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. |X| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company: in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer|| Accelerated filer|| Non-accelerated filer|| Smaller reporting company|X| (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER UNIT (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (2) Common Stock $0.01 per share $ $ Based on the last sales price on January 8, 2008 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457 under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, Dated April 29, 2010 2 PROSPECTUS Legend Mining Inc. 2,850,000 SHARES COMMON STOCK The selling shareholders named in this prospectus are offering all of the shares of common stock offered through this prospectus for a period of up to two years from the effective date. Our common stock is quoted for trading on the OTC Bulletin Board under symbol “LDMI”. THE PURCHASE OF THE SECURITIES OFFERED THROUGH THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. See section entitled "Risk Factors" on pages 7 and 8. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The selling shareholders will sell our shares at prevailing market prices through the facilities of the OTC Bulletin Board or privately negotiated prices. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: April 29, 2010 3 Table of Contents PAGE Summary 5 Risk Factors 7 - If we do not obtain additional financing, our business will fail 7 - Because we have not commenced business operations, we face a high risk ofbusiness failure 7 - Because our continuation as a going concern is in doubt, we will be forced to cease business operations unless we can generate profitable operations in the future 8 - Because our director owns 61.22% of our outstanding common stock, he could make or control corporate decisions that may be disadvantageous to other minority shareholders 8 - Because our director has other business interests, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail 8 - A purchaser is purchasing a penny stock which limits their ability to sell the stock 8 Forward-Looking Statements 8 Use of Proceeds 8 Determination of Offering Price 8 Dilution 9 Selling Shareholders 9 Plan of Distribution 12 Description of Securities 13 Interests of Named Experts and Council 15 Description of Business 15 Description of Property 16 Legal Proceedings 16 Market for Common Equity and Related Shareholder Issues 16 Financial Statements 17 Management’s Discussion and Analysis 37 Changes in and Disagreements with Accountants 38 Available Information 38 Reports to Security Holders 39 Directors, Executive Officers, Promoters and Control Persons 39 Executive Compensation 39 Security Ownership of Certain Beneficial Owners and Management 40 Certain Relationships and Related Transactions 41 Disclosure of Commission Position of Indemnification for Securities Act Liablities 41 4 Summary Prospective investors are urged to read this prospectus in its entirety. We commenced operations as an exploration stage company. On January 28, 2008, we entered into an agreement with Carman Wilcox of Imperial, Saskatchewan, wherein he granted us the sole and exclusive option to acquire a 100% interest in the Carman Wilcox property, which is located in Sections 4 and 9 of Township 52 and Range 15W2M, Saskatchewan. This agreement was subsequently amended on August 20, 2008. We purchased this Option from Mr. Wilcox for a cash payment of $7,500. In order to exercise this option and acquire these claims we needed to pay Mr. Carman Wilcox further cash payments totaling $245,000 as follows; 1.$15,000 on or before March 31, 2009, provided however, Mr. Wilcox may at any time after October 31, 2008, on 48 hours notice, require said payment to be made forthwith; 2.$25,000 on or before January 28, 2009; and 3.$205,000 on or before January 28, 2010. and incur $200,000 in exploration expenditures as follows: 1.$50,000 on or before June 30, 2009; and 2.$150,000 on or before September 30, 2009. We were unable to keep the mineral claim in good standing due to lack of funding, and accordingly our interest in it has expired. We are reviewing potential acquisitions in the resource and non-resource sectors. However, there are no guarantees that we will be able to reach any agreement to acquire such assets. Our plan of operation for the twelve months following the date of this annual report is to continue to review other potential acquisitions in the resource and non-resource sectors. Currently, we are in the process of completing due diligence reviews of several business opportunities. We expect that these reviews could cost us a total of $20,000 in the next 12 months. As well, we anticipate spending an additional $20,000 on administrative fees, including fees we will incur in complying with reporting obligations. Total expenditures over the next 12 months are therefore expected to be $40,000. We do not currently have enough funds on hand to cover our anticipated expenses for the next 12 months. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or from director loans. However, we do not have any arrangements in place for any future equity financing. We were incorporated on July 1, 2007 under the laws of the state of Nevada.Our principal offices are located at 2-46 DeZhennan Rd. Suite 403, Yuesiu District, Guangzhou, Guangdong Province, China.Our telephone number is 86-13268166474 The Offering: Securities Being Offered Up to 2,850,000 shares of common stock. Offering Price The selling shareholders will sell our shares at prevailing market prices quoted on the OTC Bulletin Board, or privately negotiated prices. Terms of the Offering The selling shareholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude when all of the 2,850,000 shares of common stock have been sold, the shares no longer need to be registered to be sold due to the operation of Rule 144(k) or we decide at any time to terminate the registration of the shares at our sole discretion. In any event, the offering shall be terminated no later than two years from the effective date of this registration statement. Securities Issued and to be Issued 7,350,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. 5 Summary Financial Information Balance Sheet December 31, 2009 March 31, 2009 (unaudited) (audited) Cash $ $ Total Assets $ $ Liabilities $ $ Total Stockholders’ Equity $ ) $ ) Statement of Operations From Incorporation on July 1, 2007 to December 31, 2009 (unaudited) Revenue $ 0 Net Loss $ ) Risk Factors An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. IF WE DO NOT OBTAIN ADDITIONAL FINANCING OUR BUSINESS WILL FAIL. Our current operating funds are less than necessary to complete any acquisition of a business interest and fund its future development.As of December 31, 2009, we had cash on hand of only $3,851.We currently do not have any operations and we have no income.We will require additional funds to review, acquire and develop business assets.We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. BECAUSE WE HAVE NOT COMMENCED BUSINESS OPERATIONS, WE FACE A HIGH RISK OF BUSINESS FAILURE. We were incorporated on July 1, 2007 and, to date, we have been involved primarily in organizational activities and the acquisition of a mineral property. We were unsuccessful in this initial business plan and are now seeking to acquire an interest in alternative assets. We may not be able to identify and acquire any interest in suitable business assets. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will fail. 6 BECAUSE OUR CONTINUATION AS A GOING CONCERN IS IN DOUBT, WE WILL BE FORCED TO CEASE BUSINESS OPERATIONS UNLESS WE CAN GENERATE PROFITABLE OPERATIONS IN THE FUTURE. We have incurred losses since our inception resulting in an accumulated deficit of $62,222. Further losses are anticipated in the development of our business. As a result, there is substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due.At this time, we cannot assure investors that we will be able to obtain financing. If we are unable to raise needed financing to meet our obligations, we will be insolvent and will cease business operations. BECAUSE OUR SOLE DIRECTOR OWNS 61.22% OF OUR OUTSTANDING COMMON STOCK, HE COULD MAKE AND CONTROL CORPORATE DECISIONS THAT MAY BE DISADVANTAGEOUS TO MINORITY SHAREHOLDERS. Our sole director owns approximately 61.22% of the outstanding shares of our common stock. Accordingly, he will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations, and the sale of all or substantially all of our assets. He will also have the power to prevent or cause a change in control. The interests of our director may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. BECAUSE OUR DIRECTOR HAS OTHER BUSINESS INTERESTS, HE MAY NOT BE ABLE OR WILLING TO DEVOTE A SUFFICIENT AMOUNT OF TIME TO OUR BUSINESS OPERATIONS, CAUSING OUR BUSINESS TO FAIL. Our president intends to devote 20% of his business time to our affairs. It is possible that the demands on him from his other obligations could increase with the result that he would no longer be able to devote sufficient time to the management of our business. In addition, our president may not possess sufficient time for our business if the demands of managing our business increased substantially beyond current levels. A PURCHASER IS PURCHASING PENNY STOCK WHICH LIMITS HIS OR HER ABILITY TO SELL THE STOCK. The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act. The shares will remain penny stock for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his or her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in our company will be subject to rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the “Risk Factors” section and elsewhere in this prospectus. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. Determination of Offering Price The selling shareholders will sell our shares at prevailing market prices through the facilities of the OTC Bulletin Board or privately negotiated prices. Dilution The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing shareholders. 7 Selling Shareholders The selling shareholders named in this prospectus are offering all of the 2,850,000 shares of common stock offered through this prospectus. These shares were acquired from us in private placements that were exempt from registration under Regulation S of the Securities Act of 1933. The shares include the following: 1. 1,600,000 shares of our common stock that the selling shareholders acquired from us in an offering that was exempt from registration under Regulation D of the Securities Act of 1933 and was completed on December 17, 2007; and 2. 1,250,000 shares of our common stock that the selling shareholders acquired from us in an offering that was exempt from registration under Regulation D of the Securities Act of 1933 and was completed on January 8, 2008. The following table provides as of the date of this prospectus, information regarding the beneficial ownership of our common stock held by each of the selling shareholders, including: 1. the number of shares owned by each prior to this offering; 2. the total number of shares that are to be offered for each; 3. the total number of shares that will be owned by each upon completion of the offering; and 4. the percentage owned by each upon completion of the offering. Name of Selling Shareholder Shares Owned Prior to This Offering Total Number of Shares to Be Offered for Selling Shareholders Account Total Shares to Be Owned Upon Completion of This Offering Percentage of Shares Owned Upon Completion of This Offering Xin Min Chen #401-22 BeiJiao Road Tai Cheng Town, Tai Shan City Guangdong Province, China Nil Nil Fei Qin Ruan Xin Zhai Chun Ruan Zhong Zu Shan Shu Xian, Yin Jiang City Gui Zhou Province, China Nil Nil Xian Qiong Fei Yun Feng Chun, Yun Tai Zhen Chang Shou Xian, Chong Qing SiChuan Province, China Nil Nil Ju Shen Qi Fu Yuan Chun Wu Zu Nan Hai Town, Song Zi City Hu Bei Province, China Nil Nil Jia Liu #107-Flat 22, No 2 Qu, Ba Ling Shi Hua Qin Po, Yun Xi District, Yue Yang City Hu Nan Province, China Nil Nil Xia Gao He Pin Chun Zhu Jia Xiang Kou Zu, Mao Chang Town, Zhi Jin City Gui Zhou Province, China Nil Nil San Hong Chen Guan Shan Chun Qi Zu, Heng Gou Qiao Town, Xian An District, Xian Ning City Hu Bei Province, China Nil Nil 8 Name of Selling Shareholder Shares Owned Prior to This Offering Total Number of Shares to Be Offered for Selling Shareholders Account Total Shares to Be Owned Upon Completion of This Offering Percentage of Shares Owned Upon Completion of This Offering Ling Chen No 23 Yan He Road, Pu Ji Town, Jiang Ling District, Jin Sha City Hu Bei Province, China Nil Nil Xiao Li Tang Dong Fang Xu Lian Chun, Sha Tang Town, Kai Pin City Guangdong Province, China Nil Nil Chun Lin Li Hong Yao Chun Wu Zu, Nan Bei Town, Shi Men City Hu Nan Province, China Nil Nil Fang Lan Dong Hou Chuan Gou Chun, An Yuan Town, Gan Gu City Gan Su Province, China Nil Nil Dong Xiang Mi Niu Xi Village Er Zu, Tong Xi He Xiang, Xu Pu City Hu Nan Province, China Nil Nil Fang Xiang Yin Ding Zhai Village Qi She, Yun Tan Xiang, Tong Jiang City SiChuan Province, China Nil Nil Feng Qun Chen Mei Shan Chun Xin Wu Wan Village Min Zu, Zu Ci Town, Tao Jiang City Hu Nan Province, China Nil Nil Chun Hua Yang Niu Xi Village San Zu, Tong Xi He Xiang, Xu Pu City Hu Nan Province, China Nil Nil Xiao Mei Yang No. 292 Tu Ba Xiang, Wu Long City SiChuan Province, China Nil Nil Li Wang Jiao Ju Wei Hui, Dong Ba Cheng, Shi Zhong District, Guang Yuan City SiChuan Province, China Nil Nil Guang Tao Huang Luo Shui Pin Village San Zu, Hua Pin Xiang, Jian Shi City Hu Bei Province, China Nil Nil De Qiong Zhang Wu Ling Village Ba Zu, Tong Xian Town, An Yue City SiChuan Province, China Nil Nil 9 Name of Selling Shareholder Shares Owned Prior to This Offering Total Number of Shares to Be Offered for Selling Shareholders Account Total Shares to Be Owned Upon Completion of This Offering Percentage of Shares Owned Upon Completion of This Offering Jian Qin Xiao Chai Pin Chun Liu Zu, Wei Xin Town, Yun Lian City SiChuan Province, China Nil Nil Yi Ling Chen No 1-80 Gao Guan Chun, Shang Chuan Town, Tai Shan City Guangdong Province, China Nil Nil Ai Lin Long Hu Yan Chun, Shui Dong Di Town, Lian Yuan City Hu Nan Province, China Nil Nil Yang Liu No 28 Di Yi Chun Min Xiao Zu, Xin Tian Village, Shang Mei Town, Xin Hua City Hu Nan Province, China Nil Nil Yan Yang He Jia Pu Chun Qi Zu, An Chang Xiang, An Xiang City Hu Nan Province, China Nil Nil De Hui Zeng Yuan Jing Yan Chun Qi Zu, Xin Nin Town, Kai Jiang City SiChuan Province, China Nil Nil Pei Ying Ou Zhu Shan Cun Wei Li Ba Cun, Yuan Tou Town, Pin Le City Guang Xi Province, China Nil Nil Xiao Hong Huang Li Jia Zu 009, Zhou Tou Village, Ku Teng Pu Xiang, Yuan Ling City Hu Nan Province, China Nil Nil Xiao Hua Lin No 10 Mu Pin Cun, He Min Cun Wei Hui, Shi Wang Town, Yang Chun City Guangdong Province, China Nil Nil Jun Zhang No 58 Qou Ba Road, Ba Zhou Town, Ba Zhou District, Ba Zhong City SiChuan Province, China Nil Nil The named party beneficially owns and has sole voting and investment over all shares or rights to these shares. The numbers in this table assume that none of the selling shareholders sells shares of common stock not being offered in this prospectus or purchases additional shares of common stock, and assumes that all shares offered are sold. The percentages are based on 7,350,000 shares of common stock outstanding on the date of this prospectus. None of the selling shareholders: (1)has had a material relationship with us other than as a shareholder at any time within the past three years; (2)has ever been one of our officers or directors; or (3)has the right to acquire any shares with sixty days from options, warrants, rights, conversion privileges, or similar obligations. 10 Plan of Distribution The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions. There are no arrangements, agreements or understandings with respect to the sale of these securities. The selling shareholders will sell our shares at prevailing market prices through the facilities of the OTC Bulletin Board or at privately negotiated prices. The shares may also be sold in compliance with the Securities and Exchange Commission's Rule 144. If applicable, the selling shareholders may distribute shares to one or more of their partners who are unaffiliated with us. Such partners may, in turn, distribute such shares as described above. If these shares being registered for resale are transferred from the named selling shareholders and the new shareholders wish to rely on the prospectus to resell these shares, then we must first file a prospectus supplement naming these individuals as selling shareholders and providing the information required concerning the identity of each selling shareholder and he or her relationship to us. There is no agreement or understanding between the selling shareholders and any partners with respect to the distribution of the shares being registered for resale pursuant to this registration statement. We can provide no assurance that all or any of the common stock offered will be sold by the selling shareholders. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act and the Securities Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. Not engage in any stabilization activities in connection with our common stock; 2. Furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. Not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Securities Exchange Act. The Securities Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: * contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; * contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements * contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; * contains a toll-free telephone number for inquiries on disciplinary actions; * defines significant terms in the disclosure document or in the conduct of trading penny stocks; and * contains such other information and is in such form (including language, type, size, and format) as the Commission shall require by rule or regulation; 11 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: * bid and offer quotations for the penny stock; * the compensation of the broker-dealer and its salesperson in the transaction; * the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and * monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling those securities. Description of Securities General Our authorized capital stock consists of 75,000,000 shares of common stock at par value of $0.001 per share. Common Stock As of April 13, 2010, there were 7,350,000 shares of our common stock issued and outstanding that are held by 30 stockholders of record. Holders of our common stock are entitled to one vote for each share on all matters submitted to a stockholder vote. Holders of common stock do not have cumulative voting rights. Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors. Holders of our common stock representing a majority of the voting power of our capital stock issued, outstanding and entitled to vote, represented in person or by proxy, are necessary to constitute a quorum at any meeting of our stockholders. A vote by the holders of a majority of our outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to our articles of incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds. In the event of a liquidation, dissolution or winding up, each outstanding share entitles its holder to participate pro rata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock. Holders of our common stock have no pre-emptive rights, no conversion rights and there are no redemption provisions applicable to our common stock. Preferred Stock We do not have an authorized class of preferred stock. Dividend Policy We have never declared or paid any cash dividends on our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. As a result, we do not anticipate paying any cash dividends in the foreseeable future. Share Purchase Warrants We have not issued and do not have outstanding any warrants to purchase shares of our common stock. Options We have not issued and do not have outstanding any options to purchase shares of our common stock. Convertible Securities We have not issued and do not have outstanding any securities convertible into shares of our common stock or any rights convertible or exchangeable into shares of our common stock. 12 Interests of Named Experts and Counsel No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, an interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Marquis & Aurbach, Attorneys At Law, of 10001 Park Run Drive, Las Vegas, Nevada, have provided an opinion on the validity of our common stock. The financial statements included in this prospectus and the registration statement have been audited by Seale and Beers, CPAs to the extent and for the periods set forth in their report appearing elsewhere in this document and in the registration statement filed with the SEC, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. Description of Business We commenced operations as an exploration stage company. On January 28, 2008, we entered into an agreement with Carman Wilcox of Imperial, Saskatchewan, wherein he granted us the sole and exclusive option to acquire a 100% interest in the Carman Wilcox property, which is located in Sections 4 and 9 of Township 52 and Range 15W2M, Saskatchewan. This agreement was subsequently amended on August 20, 2008. We purchased this Option from Mr. Wilcox for a cash payment of $7,500. In order to exercise this option and acquire these claims we needed to pay Mr. Carman Wilcox further cash payments totaling $245,000 as follows; 1.$15,000 on or before March 31, 2009, provided however, Mr. Wilcox may at any time after October 31, 2008, on 48 hours notice, require said payment to be made forthwith; 2.$25,000 on or before January 28, 2009; and 3.$205,000 on or before January 28, 2010. and incur $200,000 in exploration expenditures as follows: 1.$50,000 on or before June 30, 2009; and 2.$150,000 on or before September 30, 2009. We were unable to keep the mineral claim in good standing due to lack of funding, and accordingly our interest in it has expired. We are reviewing potential acquisitions in the resource and non-resource sectors. However, there are no guarantees that we will be able to reach any agreement to acquire such assets. Our plan of operation for the twelve months following the date of this annual report is to continue to review other potential acquisitions in the resource and non-resource sectors. Currently, we are in the process of completing due diligence reviews of several business opportunities. We expect that these reviews could cost us a total of $20,000 in the next 12 months. As well, we anticipate spending an additional $20,000 on administrative fees, including fees we will incur in complying with reporting obligations. Total expenditures over the next 12 months are therefore expected to be $40,000. We do not currently have enough funds on hand to cover our anticipated expenses for the next 12 months. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or from director loans. However, we do not have any arrangements in place for any future equity financing. 13 Employees We have no employees as of the date of this prospectus other than our one director. Research and Development Expenditures We have not incurred any other research or development expenditures since our incorporation. Subsidiaries We do not have any subsidiaries. Patents and Trademarks We do not own, either legally or beneficially, any patents or trademarks. Description of Property We do not own or lease any property. Legal Proceedings We are currently not party to any legal proceedings.Our address for service of process in Nevada is 2470 St. Rose Parkway, Suite 304, Henderson, Nevada 89074. Market for Common Equity and Related Stockholder Matters No Public Market for Common Stock While our shares are quoted for trading on the OTC Bulletin Board under the symbol “LDMT”, there is no liquid market for our stock.We cannot assure you that an active trading market will develop and be sustained following the completion of this offering. Without a public market, it may be difficult for an investor to find a buyer for our common stock. Stockholders of Our Common Shares As of the date of this registration statement, we have 30 registered shareholders. Rule 144 Shares A total of 4,500,000 shares of our common stock are available for resale to the public in accordance with the volume and trading limitations of Rule 144 of the Act. In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least six months, provided that the company has been subject to the reporting requirements of the Securities Act of 1934 for a minimum of 90 days, is entitled to sell within any three month period a number of shares that does not exceed the greater of: 1. 1% of the number of shares of the company's common stock then outstanding which, in our case, will equal 12,000 shares as of the date of this prospectus; or 2. the average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on Form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. The resale provisions of Rule 144 do not apply to securities issuers with no or nominal operations and no or nominal non-cash assets. 14 As of the date of this prospectus, persons who are our affiliates hold 1,200,000 shares that may be sold pursuant to Rule 144. Stock Option Grants To date, we have not granted any stock options. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business; or 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. Financial Statements Index to Financial Statements: 1. Report of Independent Registered Public Accounting Firm; 2. Audited financial statements for the period to March 31, 2009 including: a. Balance Sheets; b. Statements of Operations; c. Statements of Cash Flows; d. Statement of Stockholders' Equity; and e. Notes to Financial Statements 3. Unaudited financial statements for the period ending December 31, 2009 including: a. Balance Sheets; b. Statements of Operations; c. Statements of Cash Flows; d. Statement of Stockholders' Equity; and e. Notes to Financial Statements 15 Legend Mining Inc. (An Exploration Stage Company) Financial Statements March 31, 2009 and 2008 16 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Legend Mining Inc. (An Exploration Stage Company) We have audited the accompanying balance sheets of Legend Mining Inc. (An Exploration Stage Company) as of March 31, 2009 and March 31, 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended March 31, 2009, and since inception on July 1, 2007 through March 31, 2008, and since inception on July 1, 2007 through March 31, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Legend Mining Inc. (An Exploration Stage Company) as of March 31, 2009, and since inception on July 1, 2007 through March 31, 2008, and since inception on July 1, 2007 through March 31, 2009, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended March 31, 2009, and since inception on July 1, 2007 through March 31, 2008, and since inception on July 1, 2007 through March 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has incurred losses since inception resulting in an accumulated deficit of $46,695 as at March 31, 2009, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPA Seale and Beers, CPAs Las Vegas, Nevada February 16, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 17 LEGEND MINING INC. (An Exploration Stage Company) Balance Sheets Assets March 31, March 31, (Restated) Current Assets Cash $ Total Assets $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued liabilities $ Notes Payable (Note 6) - Total Current Liabilities Stockholders' Equity Capital stock Authorized: 75,000,000 common shares with a par value of $0.001 Issued and outstanding: 7,350,000 common shares Additional paid-in-capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ Nature and continuance of operations (Note 1) The Accompanying Notes are an Integral Part of These Financial Statements 18 LEGEND MINING INC. (An Exploration Stage Company) Statements of Operations For the yearended March 31, 2009 From July 1, 2007 (Inception) toMarch 31, 2008 From July 1, (Inception) to March 31, (Restated) (Restated) Mineral properties General and Administrative Loss from operations $ $ $ Other income / expense Interest expense Loss before income taxes $ $ $ Provision for income taxes - - - Net loss $ $ $ Loss per share - Basic and diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The Accompanying Notes are an Integral Part of These Financial Statements 19 LEGEND MINING INC. (An Exploration Stage Company) Statements of Stockholders' Equity Number of Common Shares Par Value Additional Paid-in- Capital Deficit accumulated During the exploration stage Total Stockholders Equity Balance, July 1, 2007 - $
